Citation Nr: 0508609	
Decision Date: 03/23/05    Archive Date: 04/01/05	

DOCKET NO.  03-04 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a left knee disability, classified for VA 
purposes as loss of anterior horn and body of the medial 
meniscus and probable complex tear of the posterior horn of 
the lateral meniscus.

2.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1966 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the VARO in Lincoln, 
Nebraska.

A review of the evidence of record discloses that the veteran 
has multiple medical problems in addition to his left knee 
difficulties.  Service connection is also in effect for a 
seizure disorder, rated as 40 percent disabling, diabetes 
mellitus, rated as 20 percent disabling, and a right knee 
disability, rated as 10 percent disabling.  With 
consideration of the bilateral factor, the combined 
disability rating for the various service-connected 
disabilities is 70 percent.  He also has a number of 
nonservice-connected disabilities, including a right hand 
disability, a cervical spine disability, a right ankle 
disability, and chronic undifferentiated schizophrenia.  
However, the only issue for consideration by the Board at 
this time is that listed on the title page.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim, explained to him who is responsible 
for submitting such evidence, and obtained and satisfactorily 
developed evidence necessary for an equitable disposition of 
the claim decided herein.

2.  Manifestations of the left knee disability include 
traumatic arthritis.  Motion of the knee is from about minus 
10 to 110 degrees.

3.  Other manifestations of the left knee disability include 
marked weakness, tenderness, pain, and unsteadiness.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 20 percent for the service-connected loss of 
anterior horn and body of the medial meniscus and probable 
complex tear of the posterior horn of the lateral meniscus of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, including 
Diagnostic Codes 5257-5261 (2004).

2.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 510o2, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004), are 
applicable to the veteran's claim.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative of any information, and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of what portion, if any, of 
the evidence is to obtained by the claimant and what portion, 
if any, VA will attempt to obtain on behalf of the claimant.  
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

With respect to notice, the Court has indicated that notice 
under the VCAA must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction (RO).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this 
case, the initial RO decision was made prior to July 2003 
when the veteran was informed of VA's duty to assist him in 
the claims process.  However, the Board finds that any defect 
with respect to the VCAA notice requirement in this case is 
harmless error for the reasons specified herein below.  

The Court in Pelegrini discussed four notice elements:  

1.  Notice of the information and evidence not of record that 
is necessary to substantiate the claim; 

2.  Notice of the information and evidence that VA will seek 
to provide; 

3.  Notice of the information and evidence the claimant is 
expected to provide; and, 

4.  A request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  

In a July 2003 communication, the RO advised the veteran of 
his role in the claims process and asked him to submit 
information indicating that his knee disability had increased 
in severity.  The letter informed him what evidence and 
information VA would be obtaining, such as relevant records 
from any Federal agency and Omaha VA Medical Center treatment 
records.  Additionally, in the July 2002 rating decision, the 
January 2003 statement of the case, and the June 2003 
supplemental statement of the case, the RO notified the 
veteran of the evidence that was considered and the reasons 
and bases for the determinations made in his claim.  In the 
statement of the case, the RO included a recitation of 
governing laws and regulations, to include the diagnostic 
criteria pertinent to the evaluations of the knee 
disabilities, and the provisions of 38 C.F.R. § 3.159 with 
reference to the provisions of the VCAA.  The record shows 
that throughout his appeal the veteran has been provided with 
contact information in the event he had any additional 
evidence or information or any questions for VA.  Based on 
the above, the Board finds that the veteran has been afforded 
appropriate notice under the VCAA.  

All the VCAA requires is that the duty to notify is satisfied 
and the claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  VA medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the claim.  The veteran himself indicated in 
a September 2003 communication that he did not have any non-
VA treatment records to add to his claim.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.  Any further action regarding 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as could be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the condition.  Schafrath v. Derwinski, 1 
Vet. App. 589 , 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected left knee disability has been 
rated under the provisions of Diagnostic Codes 5010, 5258.  
38 C.F.R. §§ 4.20, 4.27, 4.71a.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code  5003, 
degenerative arthritis, are as follows:   

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is not compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Diagnostic Code 5010 provides that arthritis, due to trauma, 
substantiated by X-ray findings will be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a.

38 C.F.R. § 4.71a, Diagnostic Code 5258 provides for the 
assignment of a 20 percent rating when there is dislocated 
semilunar cartilage, with frequent episodes of "locking 
pain," and effusion into the joint.  

The veteran is not entitled to an evaluation in excess of 20 
percent under Diagnostic Code 5258 or 10 percent under 5010 
as he is already in receipt of the highest rating available 
under those provisions.  

In the alternative, Diagnostic Code 5260 provides for a 10 
percent evaluation when flexion is limited to 45 degrees.  A 
20 percent evaluation requires flexion limited to 30 degrees.  
A 30 percent evaluation may be assigned where flexion is 
limited to 15 degrees.  

Limitation of extension of the leg is rated 50 percent at 45 
degrees; 40 percent at 30 degrees; 30 percent at 20 degrees; 
20 percent at 15 degrees; 10 percent at 10 degrees; and 
noncompensable at 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

See also 38 C.F.R. § 4.71, Plate II, that reflects that 
normal function and extension of a knee is from 0 to 140 
degrees.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior of the individual undertaking the motion.  
Weakness is as important as limitation of motion, and any 
part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, the factors of disability reside in 
reductions of normal excursion of movements in different 
planes.  Inquiry will be directed to more or less than normal 
movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or 
atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least a minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  

A veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
evaluation of knee dysfunction under both of those codes does 
not amount to pyramiding under 38 C.F.R. § 4.14, if there is 
evidence of additional disability.  See VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.

The Board notes that the assignment of a particular 
diagnostic code is completely dependent on the facts of a 
particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant history, 
the current diagnosis, and demonstrated symptomatology.  See 
Tedeschi v. Brown, 7 Vet. App. 411 (1995).  





Factual Background

A review of the evidence of record discloses the veteran has 
a number of disabilities.  He has been seen on numerous 
occasions for treatment and evaluation of his various 
problems, including difficulties with his left knee.  

The reports of treatment and evaluation include the report of 
a VA joints examination accorded the veteran in October 2000.  
No medical records were available for review.  The veteran 
was described as walking with a slight limp favoring the left 
knee.  He was able to flex it from 5 degrees to 105 degrees.  
There was mild to moderate effusion about the knee.  No 
crepitus was noted.  X-ray studies showed an old evulsion 
injury to the left knee medial collateral ligament.  The 
examination diagnoses were:  Effusion in the left knee; 
episodes of musculoligamentous strain in the knee, worsening; 
status post meniscectomy to the knee.  

By rating decision dated in December 2000, the noncompensable 
rating which had been in effect since November 1985, was 
increased to 10 percent, effective August 8, 2000, for the 
left knee disability, classified for rating purposes as 
"medial meniscectomy, left knee with arthritic changes."  

In April 2002 the veteran was accorded another rating 
examination.  The claims file was reviewed by the examiner.  
It was indicated that compared with the examination two years 
previously, the veteran believed the knee had worsened.  He 
stated he had to quit his job because he was falling down and 
he believed this was because of his knees.  He claimed that 
while two years earlier he could walk a mile, he now had to 
stop after 4 blocks because of the left knee locking on him.  
He referred to pain in the knee daily and stated he took 
analgesics regularly.  He did not use any crutches, braces, 
or canes.  

Examination findings included a well-healed surgical incision 
on the knee.  There was tenderness diffusely over the patella 
and the tendon inferior to the patella.  There was no 
instability.  Crepitus was noted.  McMurray's testing was 
negative.  Motion was from 0 to 110 degrees on the right and 
0 to 115 degrees on the left.  The veteran's gait was 
described as very unsteady, although he appeared antalgic 
because of the knee and foot problems.  The pertinent 
examination diagnosis was status post traumatic injury to the 
left knee with left meniscectomy and persistent complaints of 
pain and locking.

VA magnetic resonance imaging of the knee done in May 2002 
showed moderately advanced medial and lateral compartment 
degenerative joint disease with loss of anterior horn and 
body of the medical meniscus and probable complex tear of the 
posterior horn of the lateral meniscus.  

A VA examination of the joints was accorded the veteran in 
June 2002.  The claims file was reviewed by the examiner.  
The veteran was currently taking Indocin and Tylenol, but 
claimed they did not help.  The examination was focused 
primarily on the right knee.  The examiner commented that the 
veteran attributed right knee problems to favoring the left 
knee and expressed the opinion that over the years this had 
led to problems with the right knee.  Notation was made that 
both knees gave way "quite frequently."  

By rating decision dated in January 2003, an error was found 
in the previous evaluation of the left knee disability.  A 
separate evaluation was granted for arthritis of the knee in 
accordance with Code 5010.  The separate rating was assigned, 
effective August 28, 2000.  A 10 percent rating was assigned 
for what was classified for rating purposes as "loss of 
anterior horn and body of the medial meniscus and probable 
complex tear of posterior horn of lateral meniscus, left 
knee..."  The effective date for this 10 percent rating was 
August 14, 1998.  The code utilized was Code 5259, which 
provides a 10 percent rating for cartilage, semilunar, 
removal of, symptomatic.  

VA X-ray studies of the left knee in February 2003 showed 
minimal changes involving the medial compartment, femoral 
lateral compartment, and lateral patellofemoral compartment.  
There was also calcification of left medial collateral 
ligament consistent with antecedent trauma.  

In a decision review officer decision dated in June 2003, the 
10 percent rating for arthritis of the left knee was 
confirmed and continued.  The 10 percent rating for the 
meniscus impairment of the knee was increased to 20 percent, 
effective March 11, 2002.  The code was changed to 5258 
which, as noted above, provides for a maximum 20 percent 
rating when there is cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain and effusion into the 
joint.  38 C.F.R. § 4.71a, Code 5258 (2004).

The increased evaluation was based primarily on the report of 
a VA examination accorded the veteran in May 2003.  At that 
time the claims file was reviewed by the examiner.  It was 
noted the veteran had significant history since he was 
previously seen in May 2002.  The question at that time was 
whether the falls were related to his knee difficulties.  He 
was seen by urologists and was found to have a significant 
cervical spine disability.  He underwent a cervical 
laminectomy and had been receiving physical therapy 
thereafter.  He was seen by orthopedic surgeons in May 2003 
regarding the arthritis of the knee.  It was confirmed that 
he had degenerative joint disease in the left side with an 
old medial collateral ligament tear.  It was thought that his 
falling was likely related to his myelopathy and spinal 
stenosis.  The veteran apparently did not want any injections 
in the knees, but notation was made that if the problem 
continued, injections of the knees would be considered.  

It was stated that compared with the knee a year ago, the 
veteran believed it had become worse.  He complained that the 
left knee continued to buckle.  He also complained of 
swelling in both knees.  He stated he could not walk as far 
as he used to and had to stop about a half a block because of 
the knee.  He currently used a cane, but in the past had to 
use a walker.  He had used knee braces for about three months 
and believed these had helped.  He was taking nonsteroidal 
medication every day for the knee pain and recently changed 
from Indocin to Naprosyn.  

On examination, notation was made of the use of bilateral 
soft knee braces and the use of a cane.  He had a wide-based 
gait and was unsteady on his feet.  There was marked weakness 
involving the lower extremities.  There was tenderness 
bilaterally in both knees and crepitus in both knees.  There 
was no anterior, posterior or lateral instability.  Motion 
was complicated by weakness and pain, but appeared to be 
about 0 to 110 degrees extension to flexion in both knees.  
There was no erythema or synovitis at the present time.

The diagnosis was degenerative joint disease with history of 
medial and lateral meniscus injury to the left knee.  The 
physician opined that the situation was complicated by the 
veteran's cervical disorder.  He stated it was very difficult 
to try to separate what component of the veteran's falls and 
difficulty with ambulation was related to the knee and what 
was related to unrelated factors.  The examiner stated that 
"certainly, the meniscus injury and subsequent degenerative 
arthritis is a significant component to his difficulty 
ambulating but certainly not the only significant component."  

Of record are reports of VA outpatient visits on periodic 
occasions thereafter.  At the time of one such visit in July 
2003, it was indicated the veteran had been responding to 
physical therapy.  He got around quite well, sometimes 
without a cane, although it was noted he still showed some 
decreased strength in the lower extremities.  On examination 
he was reported to be wearing bilateral knee braces.  He 
ambulated with the help of a cane.  He had a range of motion 
of minus 10 to 110 degrees bilaterally.  There was no medial 
or lateral joint line tenderness.  The knees were stable to 
varus and valgus stress.  Lachman's testing was negative 
bilaterally.  Strength tenting showed 4/5 strength with 
hamstring testing and 4/5 strength with knee extension 
bilaterally.  

At the time of a VA outpatient visit in September 2003, the 
veteran's chief complaint was low back pain with some 
radiculopathy.  He also reported leg weakness.  On 
examination he did not appear to be in any acute distress.  
Leg strength was 4/5 bilaterally.  Deep tendon reflexes were 
3/5 and symmetrical.  When the veteran ambulated in the room, 
"it is quite apparent that he does have an unusual gait and 
appears to be somewhat unsteady on his feet."  At the time of 
another orthopedic clinic outpatient visit in October 2003, 
the veteran stated he had not been wearing his braces because 
he felt that when using them he got to walking too fast and 
this caused him to fall.  He stated he was ambulating with 
the use of a 4-point cane.  He complained he was not making 
as much progress as he wanted because he wanted to walk 
around more quickly.  Range of motion was about minus 10 to 
110 degrees bilaterally.  There was no medial lateral 
tenderness.  The knees were stable to varus and valgus 
stressing.  Lachman's was negative bilaterally.  Strength 
testing showed 4 to 5 with hamstrings and 4 to 5 strength 
with knee extension bilaterally.  

The examination was described as essentially unchanged from 
his previous visit.  The impression was status post cervical 
stenosis with spondylosis and decompressive cervical 
laminectomy with bilateral lower extremity weakness.  The 
veteran was to continue working with physical therapy.  The 
examiner believed the veteran had actually gained some 
strength in the extremities since the previous visit.  

At the time of a March 2004 visit, notation was made the 
veteran had received new knee braces.  He reported improved 
support for the knee with ambulation using the braces.  

Analysis

Initially, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butson v. Brown, 5 Vet. App. 
532, 538 (1993).  One code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernoria v. Derwinski, 2 Vet. App. 625, 
629 (1992).  Thus, the Board has considered the propriety of 
assigning a higher rating under other diagnostic codes.  The 
Board notes with regard to the traumatic arthritis, the 
currently assigned 10 percent rating is the schedular maximum 
for arthritis in one joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003, 5010.  

With regard to other symptomatology of the left knee, the 
recent medical evidence of record does not show objective 
findings of recurrent subluxation or lateral instability that 
would warrant a higher rating assignment than the 20 percent 
in effect for the veteran.  Although the veteran has 
complained of the knee giving way on him or instability 
involving the knee, for the most part, the evaluations have 
not shown instability or erythema or synovitis involving the 
knee.  The veteran does experience weakness, but the record 
reflects that much of this is attributable to cervical 
spondylolysis and cervical stenosis as a result of 
myelopathy.  While the examiner has noted that it would be 
resorting to speculation to quantify the degree of impairment 
attributable to the service-connected knee disability and the 
nonservice-connected cervical spine disorder, the Board 
believes that the 20 percent rating originally assigned for 
the knee provides for more than adequate compensation based 
on the objective impairment demonstrated.  This is true 
whether using Code 5258 which has a maximum 20 percent rating 
or Code 5257 which recognizes moderate knee impairment.  

Consideration has been given to the potential application of 
other various provisions of 38 C.F.R. Parts 3 and 4.  
However, the Board finds no basis upon which to assign a 
higher or separate disability evaluation.  The Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, the competent and probative evidence of 
record shows only that the veteran's left knee disability 
results in weakness and subjective complaints of locking, but 
flexion and extension are from 0 to 110 degrees and there is 
no evidence of subluxation, laxity, or other additional 
functional impairment.  Thus, the preponderance of the 
evidence is against the claim for increase.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

A disability in excess of 10 percent for traumatic arthritis 
of the left knee is denied.

A disability rating in excess of 20 percent for residuals of 
a meniscectomy of the left knee is denied.

	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


